Appeal from order, Family Court, New York County (Fiordaliza A. Rodriguez, Ref.), entered on or about April 10, 2013, which, inter alia, upon petitioner father’s default, granted respondent mother’s petition for modification of a 2008 order of custody and visitation by changing the father’s visitation with the subject child from unsupervised to supervised, unanimously dismissed, without costs, as taken from a nonappealable paper.
The appeal is dismissed because the father failed to appear at the fact-finding hearing, his counsel had no excuse for his absence, and the father never moved to vacate his default (see CPLR 5511; Matter of Aaron C. [Grace C.], 105 AD3d 548, 548-549 [1st Dept 2013]).
Concur — Tom, J.R, Moskowitz, ManzanetDaniels, Feinman and Gische, JJ.